Citation Nr: 0607400	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as due to exposure to 
Agent Orange and/or asbestos.

3.  Entitlement to service connection for connective tissue 
disease with high fevers, including as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for a skin disorder 
with scars, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to November 1962, and from May 1963 to September 1966.  

These matters are before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma  In April 2005, the veteran provided testimony at a 
hearing at the RO before the undersigned.  

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in July 2002 and April 2004 
letters from the RO and in the January 2004 statement of the 
case, prior to the certification of the claims to the Board.

Evidence of record appears to indicate that the veteran has 
been in receipt of Security Administration (SSA) disability 
benefits since approximately 1992.  See page 17 of April 2005 
hearing transcript (transcript).  The Court has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his claims. 

Also during his April 2005 hearing, the veteran essentially 
argued that all of his claimed disorders may be related to 
his in-service exposure to chemical fumes, Agent Orange, and 
asbestos.  See page 11 of transcript.  He added that he had 
been treated at two "Indian" medical facilities.  One, a 
clinic located in Miami (Oklahoma) and, the other, a hospital 
in Claremore, Oklahoma.  Review of the substantial amount of 
private medical evidence on file shows that records relating 
to treatment afforded the veteran at the Indian "clinic" 
are of record, and dated most recently in June 2002.  The 
Board parenthetically observes that the "Miami Indian Health 
Center" and the "Northeastern Tribal Health System" have 
the same telephone number, and appear to be one in the same 
facilities.  However, the record does not contain any records 
from the "Indian" hospital in Claremore, Oklahoma.  Such 
records may contain information bearing on the veteran's 
claims.

A July 2003 letter from a private physician, F.A.R. M.D., 
shows that the veteran had suffered from multiple episodes of 
fever of unknown origin and that he had connective tissue 
disease.  The Board notes that private medical records are on 
file that include diagnoses of both recurring high fevers (in 
January 2001) and connective tissue disease (in July 2002).  
The physician added that the veteran was exposed to Agent 
Orange while serving in Vietnam, and opined that his symptoms 
were "possibly" related to this exposure.  

The Board observes that in support of his claim of in-service 
asbestos exposure, during his April 2005 hearing, the veteran 
testified that while he neither touched ground in Vietnam or 
served aboard a ship that was moored to an anchor that was 
attached to the ground in Vietnam, he argued that he should, 
nevertheless, be entitled to the applicable provisions 
concerning claims based on service in Vietnam, see 38 C.F.R. 
§ 3.313 (2005).  See also page 14 of transcript.  

A review of the claims file reveals that, in May 2005, the 
Board received a letter written by the above-mentioned 
private physician, Dr. F.A.R.  The letter addresses the 
veteran's respiratory system and is, thus, pertinent to the 
claim on appeal as to (COPD).  The physician indicated that 
the veteran had been exposed to Agent Orange, exhaust flumes, 
and chemicals during his period of service, and that such 
exposure "caused considerable degeneration to his health and 
his lungs."  This information has not been previously 
considered by the RO and the veteran did not provide a waiver 
of initial RO review.  Evidence received at the Board must be 
returned to the RO for initial consideration, unless the 
claimant waives his right to have the evidence initially 
considered by the RO.

As noted, two private medical opinions are on file which 
essentially relate the veteran's claimed COPD and connective 
tissue disorder claims to his military service.  The veteran 
has not been afforded VA examinations to ascertain the 
etiology of these claimed disorders.  This should be 
accomplished.  A VA examination is also needed to 
conclusively establish the etiology of the veteran's COPD and 
connective tissue disease.  

The Board observes that while the RO made a preliminary 
attempt to undertake development in this matter (see VA Form 
3101, dated in January 2003), the development was incomplete.  
In other words, the record does not show one way or the other 
whether the veteran was exposed to asbestos during either of 
his periods of service.  Specifically, there has been no 
determination whether military records demonstrate evidence 
of asbestos exposure in service as is required in potential 
asbestos exposure cases (See VA Adjudication Procedure 
Manual, M21-1, part VI, para. 7.21(d) and VAOPGCPREC 4-00 
(Apr. 13, 2000)).  This should be accomplished.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the SSA and 
request copies of the administrative 
decision and all medical records 
considered in the veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claims file.  If these records 
are not available, certification of such 
should be placed in the record.

2.  The RO should obtain the necessary 
authorization from the veteran to obtain 
all private medical records associated 
with treatment afforded the veteran from 
the "Indian" hospital in Claremore, 
Oklahoma.  The veteran should also be 
asked if he was treated for the 
disabilities at issue since July 2002 
and, if so, he should provide the name 
and location of the named medical 
facility together with the appropriate 
authorization form to enable VA to obtain 
these records.  If any of these records 
are not available, certification of such 
should be placed in the record.

3.  The RO should conduct any and all 
appropriate development to determine 
whether the veteran was exposed to 
asbestos during his periods of military 
service and, if so, the nature, intensity 
and duration of that exposure.  If, after 
this development, the record is still 
insufficient for purposes of determining 
whether the veteran was exposed to 
asbestos, the RO should so specify and 
should certify that there are no 
additional available records pertaining 
to the veteran's asbestos exposure in 
service.

4.  Then the veteran should be scheduled 
for a VA examination by the appropriate 
specialist to ascertain the nature and 
probable etiology of any current 
respiratory disorder(s) found to be 
present.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the examination 
report should indicate if the records 
were reviewed.  The examiner should take 
a complete history of the veteran's 
respiratory problems prior to, during, 
and subsequent to service.  
a.  For each diagnosis, the examiner 
should indicate whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the diagnosis is 
related to either of the veteran's 
periods of service, to include an 
event, injury, or disease during his 
active military service (to include 
exposure to asbestos if so verified 
- see development sought in #3, 
above).  

b. If there is a likely 
relationship, the examiner should 
specify the in-service event, 
injury, or disease to which the 
diagnosis is related, to the extent 
possible.  

c. In rendering an opinion, the 
examiner is particularly requested 
to address the opinions expressed by 
Dr. F.A.R. in July 2003 and May 2005 
(to the effect that the veteran's 
fevers and connective tissue 
symptomatology was possibly related 
to exposure to Agent Orange, and 
that exposure to Agent Orange, 
exhaust fumes and chemicals in 
service caused considerable 
degeneration in the veteran's health 
and lungs).  The complete rationale 
for any opinion(s) expressed should 
be provided.

5.  The veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the nature and probable 
etiology of any current connective tissue 
disorder (with high fevers, if 
applicable) found to be present.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should indicate if the medical records 
were reviewed.  The examiner should take 
a complete history of the veteran's 
problems prior to, during, and subsequent 
to service.  

a.  If a connective tissue disorder 
is diagnosed, the examiner should 
indicate whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the diagnosis is 
related to either of the veteran's 
periods of service, to include an 
event, injury, or disease during his 
active military service (to include 
exposure to asbestos if so verified- 
see development sought in #3 above).  

b. If there is a likely 
relationship, the examiner should 
specify the in-service event, 
injury, or disease to which the 
diagnosis is related to the extent 
possible.  The complete rationale 
for any opinion(s) expressed should 
be provided.

c. In rendering an opinion, the 
examiner is particularly requested 
to address the opinion expressed by 
Dr. F.A.R. in July 2003 and May 2005 
(to the effect that the veteran's 
fevers and connective tissue 
symptomatology was possibly related 
to exposure to Agent Orange, and 
that exposure to Agent Orange, 
exhaust fumes and chemicals in 
service caused considerable 
degeneration in the veteran's health 
and lungs).  The complete rationale 
for any opinion(s) expressed should 
be provided.

6.	If any of the medical records obtained 
as a result of the development sought 
in #s1 and 2 above include a medical 
opinion linking either the veteran's 
claimed diabetes mellitus or skin 
disorder to one or both of his periods 
of service, the veteran should then be 
scheduled for appropriate VA 
examinations to ascertain the nature 
and probable etiology of any currently 
diagnosed diabetes mellitus and skin 
disorders (to include scars) found to 
be present.  The claims folder must be 
reviewed by the examiner(s) in 
conjunction with the examination(s) 
and the examination report(s) should 
indicate if the medical records were 
reviewed.  The examiner(s) should take 
the veteran's complete medical 
history, to include prior to, during, 
and subsequent to service.  
      
a.	If either diabetes mellitus or a 
skin disorder is diagnosed, the 
examiner(s) should indicate 
whether it is more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent) that the 
diagnosis is related to either of 
the veteran's periods of service, 
or other event, injury, or 
disease during his active 
military service.

b.	If there is a likely 
relationship, the examiner(s) 
should specify the in-service 
event, injury, or disease to 
which the diagnosis is related to 
the extent possible.  The 
complete rationale for any 
opinion(s) expressed should be 
provided.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

7.  The RO should then re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
January 2004 statement of the case.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


